                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


WILSON DORSEY JR.                                  CIVIL ACTION

VERSUS                                             NO. 17-9862

SOCIAL SECURITY ADMINISTRATION                     SECTION: “B”(3)


                          ORDER AND REASONS

      Before the court are Plaintiff’s objections (Rec. Doc. 15) to

the Magistrate Judge’s Report and Recommendation (Rec. Doc. 14)

denying   Plaintiff’s   motion   for   summary   judgment   and   granting

Defendant’s motion for summary judgment. For the reasons discussed

below,

      IT IS ORDERED that the objections are OVERRULED and the

Magistrate Judge’s Report and Recommendation are ADOPTED as the

opinion of the Court; Plaintiff’s motion for summary judgment is

DENIED; Defendant’s cross-motion for summary judgment is GRANTED;

and the captioned action is hereby DISMISSED. See Rec. Docs. 10,

13.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On August 11, 2010, Plaintiff Wilson Dorsey, Jr. filed an

application for disability insurance benefits (DIB) alleging a

disability since August 10, 2010. See Rec. Doc. 8-5 at 187-90. On

April 13, 2011, Administrative Law Judge (ALJ) Voisin determined

that Plaintiff had severe impairments, disorders of the back, and


                                   1
hypertension, which limited him to a residual functional capacity.

See Rec. Doc. 8-3 at 91, 93. Plaintiff received ongoing medical

treatment while he received DIB.

       On June 11, 2014, Defendant performed a continuing disability

review    and     found    that    Plaintiff    had     experienced        medical

improvement related to his ability to work. See id. at 95-97.

Defendant found that Plaintiff was no longer disabled as of June

11, 2014. See id. On September 15, 2016, ALJ Henderson denied

Plaintiff DIB and upheld defendant’s cessation decision. See Rec.

Doc.   8-2   at   14-24.   Plaintiff   sought     review     from    the   Appeals

Council, but the Appeals Council denied Plaintiff’s request. See

id. at 1-6. Plaintiff then filed the instant civil action, in which

all parties subsequently filed cross motions for summary judgment.

The motions, administrative record, and Magistrate’s report and

recommendation have been reviewed along with applicable law and

regulations.

LAW AND ANALYSIS

       Summary    judgment    is    appropriate       when    “the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

                                       2
reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     When    the   movant     bears   the       burden       of   proof,   it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618.

     Under Local Rule 73.2, a case seeking judicial review of the

Social Security Administration’s decision is to be referred to a

magistrate   judge   to     provide   a       report   and    recommendation.     “A

district judge may accept, reject, or modify the recommended

disposition of a magistrate judge on a dispositive matter. The

district judge must determine de novo any part of the Report and

Recommendation that has been properly objected to. The District

Court’s review is limited to plain error of parts of the report

which are not properly objected to.” Hohmann v. SSA, 2018 U.S.

Dist. LEXIS 139426 *1, *8 (E.D. La. Aug. 16, 2018).



                                          3
      A district court, when reviewing a disability claim, is

limited to determining whether there is substantial evidence in

the record to support the final decision of the Commissioner as

trier of fact, and whether the Commissioner applied the appropriate

legal standards to evaluate the evidence. Carey v. Apfel, 230 F.3d

131 (5th Cir. 2000) (citing Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999)). If the Court finds substantial evidence to support

the   decision,   then   it    must   uphold     the     decision.      Substantial

evidence is that evidence which a “reasonable mind might accept as

adequate to support a conclusion.” Carey, 230 F.3d at 135 (quoting

Villa v. Sullivan, 895 F.2d 1019, 1021-22 (5th Cir. 1990)). It is

more than a scintilla but may be less than a preponderance. Id.

The court considers four elements of proof when determining whether

there is substantial evidence of disability: (1) objective medical

facts,   (2)   diagnoses    and    opinions      of   treating     and   examining

physicians,    (3)   claimant’s       subjective        evidence   of    pain   and

disability, and (4) claimant’s age, education, and work history.

Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995).

      While the court must review the whole record to determine if

substantial evidence exists, it cannot reweigh the evidence in the

record, try the issues de novo, or substitute its judgment for the

Commissioner’s,      even     if   the       evidence     weighs     against    the

Commissioner’s decision. The administrative law judge can make any



                                         4
findings that are supported by substantial evidence. Brown, 192

F.3d at 496; Hohmann, 2018 U.S. Dist. LEXIS 139426 at *9.

       “To be considered disabled, a claimant must show that he is

unable to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” Hohmann, 2018 U.S. Dist. LEXIS 139426 at *9-10 (internal

quotation marks omitted). To determine if an impairment prevents

a person from engaging in substantial gainful activity, a five-

step   analysis   is   employed.     First,   the   claimant   must   not   be

presently working at any substantial gainful activity. Second, the

claimant must have an impairment or combination of impairments

that are severe. Third, the claimant’s impairment must meet or

equal an impairment listed in the appendix to the regulations.

Fourth, the impairment must prevent the claimant from returning to

his past relevant work. Fifth, the impairment must prevent the

claimant from doing any relevant work, considering the claimant’s

residual    functional    capacity,    age,    education     and   past    work

experience. The claimant has the burden of proof under the first

four parts of the analysis to show that he or she is disabled. If

the    claimant   is   successful,    then    the   burden   shifts   to    the

Commissioner at step five to show that the claimant is capable of



                                      5
performing other gainful employment. Shave v. Apfel, 238 F.3d 592,

594 (5th Cir. 2001); Hohmann, 2018 U.S. Dist. LEXIS 139426 at *10.

     In the instant case, the ALJ found that the plaintiff did not

have an impairment or combination of impairments which met or

medically equaled the severity of an impairment listed in the

appendix to the regulations. Rec. Doc. 8-2 at 16. The ALJ concluded

that Plaintiff had lumbar area stenosis. However, the ALJ found

that Plaintiff “never had evidence of nerve root compression

characterized      by   neuro-anatomic      distribution        of    pain,   severe

restriction   in    range    of   motion,       motor   loss   with    atrophy   and

associated muscle weakness or sensory or reflex loss.” Rec. Doc.

8-2 at 18. Furthermore, the ALJ concluded that Plaintiff maintains

the ability to walk without use of an assistive device and his

gait/station are not impaired. Id. The ALJ found that as of June

11, 2014, the plaintiff was able to perform a significant number

of jobs in the national economy, such as janitor, usher, or

security guard. Id. at 23. Therefore, the ALJ determined that

Plaintiff was not disabled from June 11, 2014 through the date of

the ALJ’s decision. Id. at 24.

     Plaintiff argues that the ALJ erred in attributing medical

notes and statements to a nurse practitioner and not the doctor.

In addition, Plaintiff argues that there is no substantial evidence

in   the   record       to    support       a     finding      that     Plaintiff’s

impairments/conditions        improved          medically.      While     the    ALJ

                                        6
harmlessly attributed some of Plaintiff’s medical notes to the

nurse practitioner instead of Doctor Ellis, ALJ was entitled to

consider the medical notes and statements as they were of evidence

on the issue of plaintiff’s ability to function at that time. “The

Fifth Circuit has held that the ALJ is entitled to determine the

credibility of medical experts as well as well as lay witnesses

and weigh their opinions accordingly.” Ramirez v. Colvin, 606 F.

App’x 775, 779 (5th Cir. 2015). “The ALJ is free to reject the

opinion of any physician when the evidence supports a contrary

conclusion.” Bradley v. Bowen, 809 F.2d 1054, 1057 (5th Cir. 1987).

     “It is clear that the ALJ must consider all the record

evidence and cannot pick and choose only the evidence that supports

his position.” Hohmann, 2018 U.S. Dist. LEXIS 139426 at *13. In

addition to the medical notes, the ALJ considered other evidence

in the record. The ALJ found that Plaintiff is no longer actively

under the care of a neurosurgeon. Rec. Doc. 8-2 at 19. In addition,

the record shows that on March 11, 2014, Plaintiff reported to the

state disability examiner that his day was not impaired by his

conditions. Id. at 20. On June 15, 2015, the claimant reported to

Dr. Lesser that he was swimming in his pool which helped his lower

extremity pain and back pain. He also reported that he was looking

for light work. Id. at 21.

     The ALJ noted some limitations such as occasional postural

restrictions      on     climbing      ramps/stairs,      climbing

                                7
ladders/ropes/scaffolds, balancing, stooping, kneeling, crouching

and crawling, and occasional overhead reaching with left arm. Id.

at 19. However, despite these limitations, the ALJ found that

Plaintiff’s subjective statements are not credible in considering

all the evidence. Id. at 20.        The plaintiff claimed that the

medicine was causing him trouble to concentrate and that he was

forgetful. Id. at 21. However, Plaintiff never saw a doctor for

this and conceded that he did not have any mental health issues.

Id. The ALJ found that no treating physicians have ever recommended

that claimant was either unable to work or disabled. Id. at 22. In

addition to Plaintiff’s statements that the conditions did not

impair his day, statements by medical examiners and doctors,

Plaintiff’s MRI showed nearly full range of motion of the spine.

Id. Therefore, the ALJ’s finding is supported by substantial

evidence. Testimony from the Plaintiff and doctors and medical

evidence support a finding that the ALJ had substantial evidence

in determining that Plaintiff was able to perform light work due

to his noted improved medical condition.

     New Orleans, Louisiana, this 30th day of January, 2019.



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                8
9
